DETAILED ACTION
	This action is responsive to 09/23/2020.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: In para. [4]-[5], [20], [54]-[55], [57]-58], [68], [70], and [74] change every occurrence of “wring” to “wiring”.  
In [54], ll. 4, change “signal line 2” to “signal line 22”.
Appropriate correction is required.
Claim Objections
Claims 1-2, and 17 are objected to because of the following informalities:  In ll. 8 of claim 1, ll. 2-3 of claim 2, and ll. 9 of claim 17, change “wring” to “wiring”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US Pub. 2018/0342570 same as US Patent 10,541,294 B2), hereinafter Hong.
Regarding claim 1, Hong discloses an array substrate, comprising: a base substrate (substrate 110-see fig. 7 and [0034]); and a wiring layer (see fig. 6-data line 16, driving voltage line 26 and first contact line CM1, herein equated to claimed wiring layer) and an effective light-emitting layer formed and stacked on the base substrate sequentially (intermediate layer 320 (light-emitting layer) is stacked on the wiring layer), wherein the wiring layer comprises a first wiring and a second wiring (data line 16 and first contact lime CM1 herein equated claimed first wiring and second wiring), an orthographic projection of the first wiring on the base substrate is overlapped with an orthographic projection of the effective light-emitting layer on the base substrate to form a first overlapping area (when viewed from above (plan view), data line 16 overlaps the intermediate layer 320 (first overlapping area)), an orthographic projection of the second [[wring]] wiring on the base substrate is overlapped with the orthographic projection of the effective light-emitting layer on the base substrate to form a second overlapping area (when viewed from above (plan view), first contact line CM1 overlaps the intermediate layer 320 (second overlapping area)), and the first overlapping area and the second overlapping area are respectively located on both sides of a central line of the orthographic projection of the effective light-emitting layer on the base substrate (see fig. 7 and, for example, [0102]-data line 16 and first contact line CM1 are symmetrical with respect to a reference line that may pass a center point CP an opening 150h of the pixel defining layer 150, being the light-emission region … whereby the light-emission region secures bilateral symmetry).
Regarding claim 2, Hong discloses wherein a distance between the base substrate and a surface of the first [[wring]] wiring facing away from the base substrate is equal to a distance between the base substrate and a surface of the second [[wring]] wiring facing away from the base substrate (see fig. 7-surfaces of the data line 16 and the first contact line CM1 are equidistant from the substrate 110).  
Regarding claim 3, Hong discloses wherein the orthographic projection of the effective light-emitting layer on the base substrate is in an axisymmetric pattern, and the central line of the orthographic projection of the effective light-emitting layer on the base substrate is a symmetry axis of the axisymmetric pattern (see fig. 7 and further description [0096] and [0102]-[0103]).  
Regarding claim 4, Hong discloses wherein the first overlapping area and the second overlapping area are symmetrically arranged with respect to the central line of the orthographic projection of the effective light-emitting layer on the base substrate (see fig. 7 and [0102]-data line 16 and first contact line CM1 are arranged to be symmetrical about the reference line that may pass through the center point CP of the opening 150h (being the light-emitting region), and therefore are necessarily symmetrical with respect to the reference line).
Regarding claim 5, Hong discloses wherein the first overlapping area and the second overlapping area are both parallel to the central line of the orthographic projection of the effective light-emitting layer on the base substrate (see fig. 7-overlap areas are with respect to the first direction, and are therefore necessarily parallel).
Regarding claim 6, Hong discloses wherein the wiring layer further comprises a signal line, wherein a central line of an orthographic projection of the signal line on the base substrate and the central line of the orthographic projection of the effective light-emitting layer on the base substrate are collinear (see fig. 7 and, for example, [0091]-reference lines (through center point CP of the opening 150h) for red pixel R, green pixel G, and blue pixel B are all the driving voltage lines 26 (equated to the claimed signal line)).
Regarding claim 7, Hong discloses wherein the first wiring, the second wiring and the signal line are arranged in the same layer and employ the same material, and the first wiring, the second wiring and the signal line have the same thickness (see fig. 7 and, for example, [0081]  AND [0088]-data line 16, driving voltage line 16, and first contact line CM1 are formed on the same layer being the interlayer insulating layer 130).  
Regarding claim 8, Hong discloses wherein the first wiring is a high-voltage power wiring, and the signal line is a data signal line (first wiring is a data line 16 and the signal line is a driving voltage line 26. The specific position of either line on the interlayer insulating layer 130 is a routine, well-understood conventional activity).  
Regarding claim 9, Hong discloses further comprising: a planarization layer between the wiring layer and the effective light-emitting layer (insulating layer 140-see fig. 7 and [0088]), wherein the planarization layer comprises a first portion and a second portion, an orthographic projection of the first portion on the base substrate coincides with the first overlapping area, an orthographic projection of the second portion on the base substrate coincides with the second overlapping area (see, for example, fig. 7, wherein a corresponding overlapping portion of the insulating layer 140 and the data line 16 is herein equated to the claimed first portion, and a corresponding overlapping portion of the insulating layer 140 with the first contact line CM1 is herein equated to the claimed second portion), and a distance between the base substrate and a surface of the first portion facing away from the base substrate is equal to a distance between the base substrate and a surface of the second portion facing away from the base substrate (see fig. 7a-corresponding surfaces of the insulating layer 140 to the location of the data line 16 and the first contact line CM1 are equidistant from the surface of the substrate 110).
Regarding claim 10, Hong discloses further comprising: a first electrode between the planarization layer and the effective light-emitting layer (pixel electrode 310-see fig. 6), wherein the first electrode comprises a third portion and a fourth portion, an orthographic projection of the third portion on the base substrate coincides with the first overlapping area, an orthographic projection of the fourth portion on the base substrate coincides with the second overlapping area, a distance between the base substrate and a surface of the third portion facing away from the base substrate is equal to a distance between the base substrate and a surface of the fourth portion facing away from the base substrate, and the third portion and the fourth portion have the same thickness (overlapping portion of the pixel electrode 310 and the data line 16 is herein equated to the claimed third portion, and overlapping portion of the pixel electrode 310 and the first contact line CM1 is herein equated to the claimed fourth portion, and, as shown in fig. 7, these overlapping portions are at a same distance from the surface of the substrate 110, and, the pixel electrode 310 has uniform thickness).
Regarding claim 11, Hong discloses wherein the effective light- emitting layer comprises a fifth portion and a sixth portion, an orthographic projection of the fifth portion on the base substrate coincides with the first overlapping area, an orthographic projection of the sixth portion on the base substrate coincides with the second overlapping area, a distance between the base substrate and a surface of the fifth portion facing away from the base substrate is equal to a distance between the base substrate and a surface of the sixth portion facing away from the base substrate, and the fifth portion and the sixth portion have the same thickness (as clearly shown in fig. 7, portions of the intermediate layer 320 (light-emitting layer) that coincide with the data line 16 and the first contact line CM1 are herein respectively equated to the claimed fifth and sixth portions, which have the same thickness, and are also clearly equidistant from the surface of the substrate 110).
Regarding claim 12, Hong discloses wherein the fifth portion and the sixth portion are respectively located at two opposite edge regions of the effective light-emitting layer (i.e., the fifth and sixth portions coincide with locations of the data line 16 and the first contact line CM1, which are symmetrical with respect to a reference line passing through the center CP of the opening 150h, being the light emission region-see fig. 7 and [0102]).
Regarding claim 13, Hong discloses wherein the second wiring is connected to an initialization voltage signal (first contact line CM1 (second wiring) is connected to initialization voltage line 22 through source electrode S4 of a first initialization transistor T4-see [0071] and fig. 3).
Regarding claim 14, Hong discloses further comprising: an interlayer dielectric layer between the base substrate and the wiring layer, wherein the first wiring and the second wiring are formed on a surface of the interlayer dielectric layer facing away from the base substrate (interlayer insulating layer 130-see fig. 7 and [0088]).
Regarding claim 15, Hong discloses a display panel comprising the array substrate according to claim 1 (an organic light-emitting display device-see fig. 1 and [0013]).
Regarding claim 16, Hong discloses a display device comprising the display panel according to claim 15 (an organic light-emitting display device-see fig. 1 and [0013]).
Regarding claim 17, Hong discloses a manufacturing method of an array substrate, comprising: providing a base substrate (substrate 110-see fig. 7 and [0034]); forming a wiring layer on the base substrate (see fig. 6-data line 16, driving voltage line 26 and first contact line CM1, herein equated to claimed wiring layer), the wiring layer comprising a first wiring and a second wiring (data line 16 and first contact lime CM1 herein equated claimed first wiring and second wiring); forming an effective light-emitting layer on the base substrate on which the wiring layer has been formed (intermediate layer 320 (light-emitting layer) is stacked on the wiring layer), wherein an orthographic projection of the first wiring on the base substrate is overlapped with an orthographic projection of the effective light-emitting layer on the base substrate to form a first overlapping area (when viewed from above (plan view), data line 16 overlaps the intermediate layer 320 (first overlapping area)), an orthographic projection of the second [[wring]] wiring on the base substrate is overlapped with the orthographic projection of the effective light-emitting layer on the base substrate to form a second overlapping area (when viewed from above (plan view), first contact line CM1 overlaps the intermediate layer 320 (second overlapping area)), and the first overlapping area and the second overlapping area are respectively located on both sides of a central line of the orthographic projection of the effective light-emitting layer on the base substrate (see fig. 7 and, for example, [0102]-data line 16 and first contact line CM1 are symmetrical with respect to a reference line that may pass a center point CP an opening 150h of the pixel defining layer 150, being the light-emission region … whereby the light-emission region secures bilateral symmetry).
Regarding claim 18, Hong discloses wherein, before forming the effective light-emitting layer, the manufacturing method further comprises: forming a planarization layer on the base substrate on which the wiring layer has been formed (insulating layer 140-see fig. 7 and [0088]), wherein the planarization layer comprises a first portion and a second portion, an orthographic projection of the first portion on the base substrate coincides with the first overlapping area, an orthographic projection of the second portion on the base substrate coincides with the second overlapping area (see, for example, fig. 7, wherein a corresponding overlapping portion of the insulating layer 140 and the data line 16 is herein equated to the claimed first portion, and a corresponding overlapping portion of the insulating layer 140 with the first contact line CM1 is herein equated to the claimed second portion), and a distance between the base substrate and a surface of the first portion facing away from the base substrate is equal to a distance between the base substrate and a surface of the second portion facing away from the base substrate (see fig. 7a-corresponding surfaces of the insulating layer 140 to the location of the data line 16 and the first contact line CM1 are equidistant from the surface of the substrate 110).
Regarding claim 19, Hong discloses wherein, before forming the effective light-emitting layer, the manufacturing method further comprises: forming the first electrode on the base substrate on which the planarization layer has been formed (pixel electrode 310-see fig. 6), wherein the first electrode comprises a third portion and a fourth portion, an orthographic projection of the third portion on the base substrate coincides with the first overlapping area, an orthographic projection of the fourth portion on the base substrate coincides with the second overlapping area, a distance between the base substrate and a surface of the third portion facing away from the base substrate is equal to a distance between the base substrate and a surface of the fourth portion facing away from the base substrate, and the third portion and the fourth portion have the same thickness (overlapping portion of the pixel electrode 310 and the data line 16 is herein equated to the claimed third portion, and overlapping portion of the pixel electrode 310 and the first contact line CM1 is herein equated to the claimed fourth portion, and, as shown in fig. 7, these overlapping portions are at a same distance from the surface of the substrate 110, and, the pixel electrode 310 has uniform thickness).  
Regarding claim 20, Hong discloses a pixel driving circuit (see fig. 3) applied to the array substrate according to claim 1, comprising a first thin film transistor (first initialization thin film transistor T4-see fig. 3), a second thin film transistor (compensating thin film transistor T3-see fig. 3), a third thin film transistor (driving thin film transistor T1-see fig. 3), a fourth thin film transistor (switching thin film transistor T2-see fig. 3), a fifth thin film transistor (first emission thin film transistor T5-see fig. 3), a sixth thin film transistor (second emission thin film transistor T6-see fig. 3), a seventh thin film transistor (second initialization thin film transistor T7), a capacitor (storage capacitor Cst-see fig. 3), and an organic light-emitting diode (OLED-see fig. 3), wherein: a source electrode of the first thin film transistor is connected to an initialization signal (one terminal of T4 (in this case drain D4 is connected to VINT (initialization voltage)), a gate electrode of the first thin film transistor is electrically connected to a reset signal (gate of T4 is connected to Sn-1-see fig. 3), and a drain electrode of the first thin film transistor is electrically connected to a first node (another terminal of T4 (in this case source S4) is connected to gate (first node) of the driving transistor T1); a gate electrode of the second thin film transistor is connected to a scan signal (i.e., gate of T3 is connected to Sn-see fig. 3), a source electrode of the second thin film transistor is electrically connected to a second node (i.e., source of T3 is connected between drain (D1) of driving transistor D1 and source S6 of T6 (second node)-fig. 3), and a drain electrode of the second thin film transistor is electrically connected to the first node (drain of T3 is connected to gate of T1 (first node)-see fig. 3); a source electrode of the third thin film transistor is electrically connected to the second node (one terminal (here drain) of T1 is connected to the second node (source of T3 and T6)-see fig. 3), a gate electrode of the third thin film transistor is electrically connected to the first node (i.e., gate of T1-see fig. 3), and a drain electrode of the third thin film transistor is electrically connected to a third node (another terminal of T1 (in this case source) is connected to drain (D5) of T5 (third node)-see fig. 3); a gate electrode of the fourth thin film transistor is connected to the scan signal (gate of T2 is connected to Sn-fig. 3), a source electrode of the fourth thin film transistor is electrically connected to a data signal (source S2 of T2 is connected to data line Dm-see fig. 3), and a drain electrode of the fourth thin film transistor is electrically connected to the third node (drain of S2 is connected to D5 and S1 (third node)-fig. 3); a source electrode of the fifth thin film transistor is connected to a first power voltage (source S5 of T5 is connected to ELVDD-fig. 3), a gate electrode of the fifth thin film transistor is connected to a light-emitting control signal (gate of T5 is connected to emission control signal En-fig. 3), and a drain electrode of the fifth thin film transistor is electrically connected to the third node (i.e., D5 is connected to D2 and S1-fig. 3); a source electrode of the sixth thin film transistor is electrically connected to the second node (i.e., source S6 of T6 is connected to D1 and S3-fig. 3), a gate electrode of the sixth thin film transistor is connected to a light-emitting control signal (gate of T6 is connected to emission control signal En-fig. 3), and a drain electrode of the sixth thin film transistor is electrically connected to a fourth node (i.e., drain of T6 is connected to anode of OLED and source S7 of T7 (fourth node)-fig. 3); a gate electrode of the seventh thin film transistor is connected to the scan signal (gate of T7 connected to Sn+1), a source electrode of the seventh thin film transistor is electrically connected to the initialization signal (one terminal (in this case drain D7) of T7 is connected to VINT-see fig. 3), and a drain electrode of the seventh thin film transistor is electrically connected to the fourth node (another terminal (in this case source S7) of T7 is connected to D6 and anode of OLED-fig. 3); a first electrode of the organic light-emitting diode is connected to the fourth node (i.e., anode (first electrode) of OLED is connected to D6 and S7 (fourth node)-fig. 3), and a second electrode of the organic light-emitting diode is connected to a second power supply voltage (i.e., cathode of OLED is connected to the common power supply voltage ELVSS-fig. 3); both ends of the capacitor are electrically connected to the first node and the first power supply voltage, respectively (i.e., Cst is connected between ELVDD and gate of T1-see fig. 3); and the second wiring is floating, or is connected to the initialization signal, or is electrically connected to the first node (first contact line CM1 is connected to the initialization voltage line 22 via T4 and the driving gate electrode G1 (first node)-see [0071] and fig. 3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627